Dodge, J.
The trial below seems wholly inconclusive upon any of the issues joined. Upon the merits no determination either by court or jury seems to have been made as to any issue of fact. Upon the plea in abátement a question was *284answered by the jury, but that question and answer have no relevancy to the maintenance of that plea. Plaintiff may have been a partner with Tounker at all of the times mentioned in the complaint, as the jury finds, and yet have perfect right to maintain this action for part, at least, of the relief sought. Such partnership would not render it impossible for him to purchase and take assignment of these time checks, and to enforce liens therefor upon the logs driven. No objection could be made unless by his partner, to whom he might owe some fiduciary duty. If the claims became plaintiff’s individual property, he might sue thereon alone, and the plea in abatement could not be sustained. On this^ the only material question,— whether plaintiff bought the time checks individually or on behalf of the firm,— no decision was made below.
While the verdict was taken expressly with relation only to the plea in abatement, the question of partnership had some relevancy to the issue of payment. Indeed, plaintiff’s counsel distinctly conceded that, if plaintiff was a partner with Tounker, no recovery could be had, because his purchase would then constitute a payment of the time checks, and would extinguish the liens securing them. We need not consider whether even the firm owning part of these pool logs might not so purchase lienable claims against them as to keep alive the lien right, for, as already stated, an individual partner certainly might. We cannot, therefore, agree with the concession of plaintiff’s counsel, and hold the mere existence of partnership conclusive against plaintiff’s recovery. If he purchased the time checks individually, it would not constitute payment nor extinguish the lien. Hence, even if we apply the verdict to the defenses offered in bar, it is alike inconclusive as upon the plea in abatement. It is not contended, and could not be successfully, that the judgment is supported by uncontradicted evidence, and it must be reversed, since it cannot find support in the verdict.
*285Another very obvious ground for reversal of this general judgment dismissing the complaint is that all of the defendants other than Peterson and Paulson were in default, in effect conceding plaintiff’s right to recover. Certainly, no judgment could properly have been rendered in their favor.
While, apparently, it was not considered upon the trial that any issues of fact needed to be passed on by the jury other than the plea in abatement, we cannot feel justified in attempting to direct a judgment here, even if we should conclude, as appellant asserts, that no evidence supports the assertion of partnership. The proceedings upon the trial, as brought before us even by the bill of exceptions, are involved in too much of confusion and uncertainty to warrant such a step. Brown v. Griswold, 109 Wis. 275. In addition to this, the appellant has neglected to print in the case even that which the record does disclose.
2. The appellant alleges twelve assignments of error, including refusal to direct verdict, refusal to enter judgment notwithstanding verdict, refusal to direct with reference to a tender deposited in court, giving of erroneous instructions, and others; thus necessitating for their consideration a complete examination of the entire record, including the evidence. The record contains about 150 pages, the printed case but nineteen. It contains neither pleadings, verdict, charge, exceptions, nor evidence, except about eight pages of disconnected selections from the testimony of certain witnesses. On no single subjeei discussed by counsel has it been possible to pass without going to the record itself. Worse than this, the matter which is printed is either partisan statement or incomplete and misleading quotation. The printed case fails wholly to comply, either in letter or spirit, with Bule Till, and no costs can be taxed therefor.
A still more serious infraction of our rules and of profes*286sional propriety forces our attention. In appellant’s brief we find the following:
“Ninth. The court erred in his charge to the jury. The charge indicated clearly the feeling of the court. The court said to the jury: ‘The question for you to determine is whether or not at those times John F. Dufur was the “ partner in interest ” with John H. Younker in the firm of J. TL Younker & Co.’ This is absurd, nonsensical, ridiculous, and prejudicial.”
Under no circumstances can such language with reference to a trial court be either justified or excused,— certainly not when used with the deliberation attendant upon the preparation of a printed brief for this court. The instance before us is especially inexcusable in that the appellant, who uses it, has not brought up for review the charge of the court thus characterized. The bill of exceptions does not contain it either in words or by identification, by which means only can we receive authentic information of its contents. The disrespectful epithets are therefore gratuitous, and without even self-interest as palliation. Appellant must at least suffer the penalty of loss of costs for printing in such cases denounced by Rule XXYII.
By the Court.— Judgment reversed, and cause remanded for further proceedings according to law. No costs will be allowed for printing case or brief.